DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10 of remarks, filed 2/16/2021, with respect to claims 1-5, 7 and 10-20 have been fully considered and are persuasive.  The rejections of claims 1-5, 7 and 10-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7 and 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Gorbunov (GB 2319191) discloses a system for concentrating particles in an air stream (referred to particulate matter concentrator 1, illustrated in Figure 1), the system comprising: an air channel (referred to as chamber 6) having a first open end (the end in communication with inlet conduit 3) and a second open end (the end communication with outlet conduit 4) (see page 3, line 24 – page 4, line 2 and Figure 1), the air channel enclosed by a channel wall (formed by upper surface 7 and lower surface 8) extending from at least the first open end to the second open end (see page 4, lines 1-9 and Figure 1); and two or more heater elements (referred heating elements 11 and 13) positioned between the first open end and the second open end, the heater elements positioned near a periphery of the air channel and cooperatively configured to force 
However, Gorbunov et al neither teaches nor fairly suggests a system for concentrating particles (which are airborne suspended PM2.5 aerosol particles) in an air stream, the system comprising: an air channel having a first open end and a second open end, the air channel enclosed by one or more channel walls extending from at least the first open end to the second open end, said air channel further comprising an interior region extending from at least the first open end to the second open end; and at least one stage comprising two or more heater elements positioned along opposing sides of said channel walls between said first open end and said second open end. Gorbunov et al also neither teaches nor fairly suggests that said heater elements are positioned near a periphery of said channel walls of the air channel and cooperatively configured to force particles in the air stream away from the periphery of said channel  concentrating particles (which are airborne suspended PM2.5 aerosol particles) in an air stream, the method comprising: applying power to at least one stage comprising two or more  heater elements positioned near a periphery of an air channel enclosed by one or more channel walls extending from at least a first open end to a second open end encompassing at least a portion of the air stream; said two or more heater elements positioned along opposing sides of said channel walls between said first open end and said second open end, and configured so that upon application of power, said two or more heater elements work cooperatively together to form a thermal gradient that forces said airborne suspended PM2.5 aerosol particles in said air stream away from said channel walls and towards an interior region of said air channel; thus forcing particles in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER WECKER/Primary Examiner, Art Unit 1797